

116 S1124 IS: To require the establishment of a working group to evaluate the food safety threat posed by beef and poultry imported from Brazil, and for other purposes.
U.S. Senate
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1124IN THE SENATE OF THE UNITED STATESApril 10, 2019Mr. Tester introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the establishment of a working group to evaluate the food safety threat posed by beef
			 and poultry imported from Brazil, and for other purposes.
	
		1.Working group on beef and poultry imported from Brazil
			(a)Establishment of working group
 (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Agriculture shall establish a working group—
 (A)to evaluate the food safety threat posed by beef, beef products, poultry, and poultry products imported from Brazil; and
 (B)to make recommendations to the Secretary with respect to whether the importation of beef, beef products, poultry, and poultry products from Brazil into the United States should be permitted.
 (2)MembershipThe Secretary shall ensure that the working group established under paragraph (1) includes— (A)experts on food safety; and
 (B)representatives of U.S. Customs and Border Protection and other Federal agencies with responsibilities relating to international trade.
 (b)Temporary suspension of importsBeef, beef products, poultry, and poultry products imported from Brazil may not enter the United States during the period—
 (1)beginning on the date of the enactment of this Act; and
 (2)ending on the date on which the working group established under subsection (a)(1) submits to the Secretary the recommendations required by subparagraph (B) of that subsection.